Title: To Alexander Hamilton from Marquis de Lafayette, 22 November 1780
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Hamilton, Alexander



Light Camp [New Jersey] November the 22d 1780

Inclosed, my dear hamilton, I send you a letter for M de Marbois wherein are contain’d two exemplaires of my dispatches to doctor franklin. In the hurry of our Arrangement I forgot to mention them to the General. Be pleased to give him a Summary of theyr contents to which I have added the Southern News of Yesterday; tell him that knowing from experience how Negligent we were in sending accounts to europe, I take upon myself to forward such as may influence mediating powers in Case of a Negotiation.
I have made a Calculation about Boats, and I think that if we act upon a large scale in the Staten island expedition we ought to have forty Boats—about [a] thousand (the hundred artillery men included) for the watering place and Richmond. Your attack should have two hundred; in this Calculation I put the gen⟨eral⟩s and other officers &c.—twelve hundred men at thirty per Boat Makes 40 Boats; at least we ought not to have much less.
Let me know, my dear friend, if what we were speacking of last night and the night Before last will be Complied with. In Consequence of what was said By the General I was set at liberty to speak fully to G. who was charm’d with the Beauty and propriety of the thing. I am fully, fully of opinion that we would be very wrong Not to go (at least Conditionnally) upon that plan which perhaps will be as easy as any thing else; we may even say: il est beau même d’en tomber. Adieu; write me upon what Scale, that I may prepare my troop; to morrow we must carry your private affair; show me your letter Before you give it. Yours
Lafayette

I had an other exemplary of my ⟨candor⟩ to Chev de ternay, and with a Becoming degree of pride give him the southern accounts.

